Case 5:17-cr-00026-TBR Document 126 Filed 06/25/20 Page 1 of 3 PageID #: 453




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                PADUCAH DIVISION
                        CRIMINAL ACTION NO. 5:17-cr-00026-TBR

UNITED STATES OF AMERICA                                                            PLAINTIFF

v.

JEVAN SHEPPARD                                                                      DEFENDANT

                          MEMORANDUM OPINION AND ORDER

       This matter comes before the Court upon Defendant Jevan Sheppard’s (“Sheppard”)

Motion to Exclude FRE 404(b) Evidence. [DN 91.] The government has responded. [DN 95.]

Sheppard has replied. [DN 101.] As such, this matter is ripe for adjudication. For the reasons that

follow, IT IS HEREBY ORDERED that Sheppard’s Motion to Exclude [DN 91] is GRANTED

IN PART AND DENIED IN PART.

                                              I. Discussion

       Sheppard first argues, although he is unaware of any prior convictions, any evidence of

prior convictions should be excluded under Fed. R. Evid. 401, 403, and 404. The government has

stated it is also unaware of any convictions and if a conviction is discovered, it will only be used

for impeachment of witnesses. Since there are currently no known convictions, the Court will deny

this request as moot. However, if a conviction is later discovered, Sheppard may refile this motion.

       Sheppard next argues that any evidence of prior involvement with steroids should be

excluded. The government has provided notice to Sheppard that it intends to offer evidence that

Sheppard sold steroids and other substances to Jared Hardin. [DN 103.] The government states the

evidence will be offered to prove motive, opportunity, intent, preparation, plan, knowledge,

identity, absence of mistake, or lack of accident.

       Fed. R. Evid. 404(b)(1) states:
Case 5:17-cr-00026-TBR Document 126 Filed 06/25/20 Page 2 of 3 PageID #: 454




       Prohibited Uses. Evidence of a crime, wrong, or other act is not admissible to prove a
       person’s character in order to show that on a particular occasion the person acted in
       accordance with the character.

Fed. R. Evid. 404(b)(2) in relevant part states:

       Permitted Uses. This evidence may be admissible for another purpose, such as proving
       motive, opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or
       lack of accident.

When determining whether evidence is admissible under Rule 404, the Court must consider: (1)

“whether there is sufficient evidence that the other act in question actually occurred”; (2) “whether

the evidence of the other act is probative of a material issue other than character”; and (3) “ whether

the probative value of the evidence is substantially outweighed by its potential prejudicial effect.”

United States v. Jenkins, 345 F.3d 928, 937 (6th Cir. 2003).

       Here, the government specifically states the testimony related to steroid sales “will show

that the relationship between Sheppard and co-defendant Hardin was established for the purpose

of such sales.” [DN 95 at PageID 282.] This is not probative of a material issue in this case. Proof

that Sheppard and Hardin knew each other due to previous sales of steroids does not make any fact

of consequence more or less likely.

       Even if the evidence was probative of a material issue, the probative value is substantially

outweighed by the potential prejudicial effect. “Unfair prejudice does not mean the damage to a

defendant's case that results from the legitimate probative force of the evidence; rather it refers to

evidence which tends to suggest [a] decision on an improper basis.” United States v. Newsom, 452

F.3d 593, 603 (6th Cir. 2006) (quoting United States v. Bonds, 12 F.3d 540, 567 (6th Cir. 1993)

(citation and quotation marks omitted)). “Such improper grounds include ‘generalizing a

defendant's earlier bad act into bad character and taking that as raising the odds that he did the
Case 5:17-cr-00026-TBR Document 126 Filed 06/25/20 Page 3 of 3 PageID #: 455




latter bad act now charged....’” United States v. Bell, 516 F.3d 432, 445 (6th Cir. 2008) (quoting

Old Chief v. United States, 519 U.S. 172, 180–81 (1997)).

       In this case, allowing the government to introduce evidence that Sheppard allegedly sold

steroids to Hardin would likely lead the jury to generalize Sheppard’s character and convict him

on an improper basis. The government has not provided any argument on how evidence of prior

steroid sales proves motive, opportunity, intent, preparation, plan, knowledge, identity, absence of

mistake, or lack of accident to possess, distribute, or import U-4. Without more evidence on how

this evidence is probative of any material issue and how that probative value is not substantially

outweighed by undue prejudice, the government may not use the evidence.

                                             II. Conclusion

       For the above stated reasons, IT IS HEREBY ORDERED that:

       1.) Sheppard’s motion to exclude any convictions is DENIED AS MOOT.

       2.) Sheppard’s motion to exclude evidence of previous sales of steroids is GRANTED.

       IT IS SO ORDERED.




                                                                       June 24, 2020




cc: counsel
